Exhibit 10.3

Execution Version

AMENDMENT NO. 1

AMENDMENT No. 1, dated as of April 23, 2010 (this “Amendment”), to the Credit
Agreement referred to below, among NTELOS INC., a Virginia corporation (the
“Borrower”), certain subsidiaries of the Borrower party thereto (the “Subsidiary
Guarantors”) and the Lenders (as defined in the Credit Agreement referred to
below) party hereto.

PRELIMINARY STATEMENTS

A. The Borrower, the Subsidiary Guarantors, the Lenders, and JP Morgan Chase
Bank, N.A., as collateral agent, administrative agent, issuing bank and swing
line bank are parties to a Credit Agreement, dated as of August 7, 2009 (as in
effect on the date hereof, the “Credit Agreement”).

B. As contemplated by Section 9.01 of the Credit Agreement, the Borrower has
requested that the Agents and Lenders amend certain terms of the Credit
Agreement as hereinafter provided, and the Agents and the Required Lenders have
agreed to amend the Credit Agreement.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Except as otherwise defined in this Amendment, terms
defined in the Credit Agreement and used herein shall have the meanings given to
them in the Credit Agreement.

SECTION 2. Amendment to the Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 3 of this Amendment, Section 5.01(n) of the
Credit Agreement is hereby amended by deleting the phrase “on and after the
270th day following the Closing Date” and replacing it with the following phrase
“on and after December 31, 2010.”

SECTION 3. Effectiveness. The effectiveness of the amendment to the Credit
Agreement set forth in Section 2 of this Amendment is subject to the execution
and delivery hereof by the Borrower, the Subsidiary Guarantors, and the Required
Lenders (the date of such execution and delivery, the “Effective Date”).

SECTION 4. Costs and Expenses. Without limiting the obligations of Borrower
under the Credit Agreement, the Borrower agrees to pay to the Administrative
Agent all of the Administrative Agent’s costs, expenses, fees and disbursements
paid or payable in connection with the preparation, negotiation, execution and
delivery of this Amendment, including the fees of counsel to the Administrative
Agent in connection with the foregoing.

SECTION 5. Consent and Affirmation of the Loan Parties.

(a) Each Loan Party (prior to and after giving effect to this Amendment) hereby
consents to the amendment of the Credit Agreement effected hereby and confirms
and agrees that, notwithstanding the effectiveness of this Amendment, each Loan
Document to which such Loan Party is a party is, and the obligations of such
Loan Party contained in the Credit Agreement, this Amendment or in any other
Loan Document to which it is a party are, and shall continue to be, in full
force and effect and are hereby ratified and confirmed in all respects, in each
case as amended by this Amendment. For



--------------------------------------------------------------------------------

greater certainty and without limiting the foregoing, each Loan Party hereby
confirms that the existing security interests granted by such Loan Party in
favor of the Secured Parties pursuant to the Loan Documents in the Collateral
described therein shall continue to secure the obligations of the Loan Parties
under the Credit Agreement and the other Loan Documents as and to the extent
provided in the Loan Documents.

(b) Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding
the conditions to effectiveness set forth in this Amendment, such Subsidiary
Guarantor is not required by the terms of the Credit Agreement or any other Loan
Document to consent to the amendments to the Credit Agreement effected pursuant
to this Amendment and (ii) nothing in the Credit Agreement, this Amendment or
any other Loan Document shall be deemed to require the consent of such Guarantor
to any future amendments to the Credit Agreement.

SECTION 6. Confirmation of Representations and Warranties.

(a) Each Loan Party hereby represents and warrants, on and as of the date
hereof, that the representations and warranties contained in the Loan Documents
are true and correct in all material respects (without duplication of any
materiality qualifier contained in such representations and warranties) on and
as of the date hereof, before and after giving effect to this Amendment, as
though made on and as of the date hereof, other than any such representations or
warranties that, by their terms, refer to a specific date.

(b) Each Loan Party represents and warrants, on and as of the date hereof, that
(i) it has the requisite power to execute and deliver this Amendment, and all
corporate or other action required to be taken by it for the due and proper
authorization, execution, delivery and performance of this Amendment and the
consummation of the transactions contemplated hereby has been duly and validly
taken; (ii) this Amendment has been duly authorized, executed and delivered by
it and (iii) no action, consent or approval of, registration or filing with or
any other action by any Governmental Authority is or will be required in
connection with the execution and delivery of this Amendment.

(c) Each Loan Party represents and warrants that this Amendment constitutes a
legal, valid and binding obligation of such Loan Party, enforceable against such
Loan Party in accordance with its terms, except as enforceability may be limited
by bankruptcy, insolvency, moratorium, reorganization or other similar laws
affecting creditors’ rights generally and except as enforceability may be
limited by general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

(d) Each Loan Party hereby represents and warrants that, on and as of the date
hereof, no event has occurred and is continuing that constitutes a Default or an
Event of Default.

SECTION 7. Reference to and Effect on the Credit Agreement.

(a) On and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement shall mean and be a reference to the
Credit Agreement as amended by this Amendment.

(b) The Credit Agreement as specifically amended by this Amendment is and shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed. This Amendment shall be a “Loan Document” for purposes of the
definition thereof in the Credit Agreement.

 

2



--------------------------------------------------------------------------------

(c) The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of any Lender or the
Administrative Agent under the Credit Agreement.

SECTION 8. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed shall be deemed to be an original and all of
which taken together shall constitute but one and the same agreement. Delivery
by telecopier or other electronic means of an executed counterpart of a
signature page to this Amendment shall be effective as delivery of an original
executed counterpart of this Amendment.

SECTION 9. Governing Law. This Amendment, including any claim or controversy
arising herefrom whether sounding in contract law, tort law or otherwise, shall
be governed by, and construed in accordance with, the laws of the State of New
York, without giving effect to any conflicts of laws principles thereof that
would result in the application of any law other than the laws of the State of
New York.

SECTION 10. Headings. Section headings are included herein for convenience of
reference only and shall not constitute a part hereof for any other purpose or
be given any substantive effect.

SECTION 11. Severability. In case any provision in or obligation hereunder shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired hereby.

[remainder of page intentionally left blank]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective proper and duly authorized officers
as of the day and year first above written.

 

NTELOS INC., as Borrower By  

 

Name:   Michael B. Moneymaker Title:   Executive Vice President, Chief Financial
Officer, Secretary and Treasurer NA COMMUNICATIONS, INC. NTELOS CABLE INC.
NTELOS CABLE OF VIRGINIA INC. NTELOS COMMUNICATIONS INC. NTELOS COMMUNICATIONS
SERVICES INC. NTELOS CORNERSTONE INC. NTELOS LICENSES INC. NTELOS MEDIA INC.
NTELOS NETACCESS INC. NTELOS NET LLC NTELOS NETWORK INC. NTELOS OF WEST VIRGINIA
INC. NTELOS PCS INC. NTELOS PCS NORTH INC. R&B CABLE, INC. R&B COMMUNICATIONS,
INC. R&B NETWORK, INC. RICHMOND 20MHZ, LLC ROANOKE & BOTETOURT NETWORK LLC THE
BEEPER COMPANY VIRGINIA RSA 6 LLC VIRGINIA PCS ALLIANCE, L.C. VIRGINIA
TELECOMMUNICATIONS PARTNERSHIP WEST VIRGINIA PCS ALLIANCE, L.C., as Guarantors
By  

 

Name:   Michael B. Moneymaker Title:   Executive Vice President, Chief Financial
Officer, Secretary and Treasurer

 

4



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as a Lender By  

 

Name:   Title:  

 

5



--------------------------------------------------------------------------------

[NAME OF LENDER], as a Lender By  

 

Name:   Title:  